Citation Nr: 1639011	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-03 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


ISSUES

1.  For the period prior to April 13, 2015, entitlement to a compensable evaluation for gastroesophageal reflux disease (GERD) with a hiatal hernia and gastritis.

2.  For the period beginning on April 13, 2015, entitlement to an evaluation in excess of 10 percent for GERD with a hiatal hernia and gastritis.

3.  Entitlement to a compensable evaluation for pseudofolliculitis barbae (PFB) and toenail onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1988 to August 2008, to include service in Kuwait, and receipt of the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection for GERD with a hiatal hernia and gastritis, PFB, and toenail onychomycosis.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the VA Central Office (VACO) in Washington, DC.  A transcript of the proceeding has been associated with the claims file.

The Board acknowledges that at the Board hearing, the Veteran indicated he may wish to file a claim for service connection for hemorrhoids and for ulcers as secondary to his service-connected GERD with a hiatal hernia and gastritis.  The Board notes that effective March 24, 2015, VA amended its regulations requiring that a claim for VA compensation be provided on a form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p) and 3.150(a) (2015).  Therefore, should the Veteran wish to file claims for service connection for hemorrhoids and for ulcers as secondary to his service-connected GERD with a hiatal hernia and gastritis, he should do so on the required form (i.e., Form 21-526), which is available online at https://www.ebenefits.va.gov/ebenefits/ and at the local RO.

Because the Veteran testified at the Board hearing that he was employed, and there is otherwise no evidence indicating any implicit claim of entitlement to a total disability rating based on individual unemployability (TDIU), the Board finds that the issue of entitlement to a TDIU has not been raised and is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

A.  GERD

The Veteran's GERD with a hiatal hernia and gastritis is currently assigned a noncompensable rating under Diagnostic Code 7399-7346 effective September 1, 2008, and 10 percent effective April 13, 2015.  The Veteran seeks higher initial ratings.

In May 2015, the Veteran requested a copy of the VA examiner's notes taken in connection with the April 2015 VA examination.  These notes, if any, are not associated with the claims file.  Therefore, the Board finds that this matter should be remanded so that a copy of the April 2015 VA examiner's notes, if any, may be associated with the claims file, and so that a copy of such may be provided to the Veteran.

At the Board hearing, the Veteran testified that he experienced a flare-up of his GERD that rendered him bedridden sometime between August and September 2015.  His representative noted at the Board hearing that the most recent May 2015 VA examination report (DBQ) did not note any flare-ups.  The Board also acknowledges that in June 2015 correspondence, the Veteran reported experiencing symptoms of dysphagia, persistently recurrent epigastric distress, heartburn, regurgitation, shoulder pain, substernal pain, and vomiting.  At the Board hearing, he also testified to symptoms of weight loss and anemia.  Therefore, the Board finds that on remand, the Veteran should be afforded a new VA examination to address the current severity of his GERD with a hiatal hernia and gastritis.

In addition, in June 2015, the Veteran identified outstanding treatment records from Fort Belvoir Community Hospital dated since 2010.  The Board acknowledges that the Veteran recently submitted copies of Ft. Belvoir records dated from June 2014 to August 2014.  The Board is also cognizant that the Veteran has been retired from service since September 1, 2008 (after 20 years of service).  Therefore, the Board finds that on remand, a complete set of all of the Veteran's records from the Ft. Belvoir Community Hospital dated from September 2008 to present should be associated with the claims file.

Also, the Board notes that the claims file includes the Veteran's VA treatment records dated from September 2011 to May 2015 (in VVA).  On remand, all of the Veteran's VA treatment records dated from September 2008 to September 2011 (if any), and from May 2015 to present should be associated with the claims file.

B.  PFB and Toes

The Veteran's PFB and toenail onychomycosis are currently assigned a noncompensable rating under Diagnostic Code 7813, effective January 17, 2013.  The Veteran seeks a higher initial rating.

At the Board hearing, the Veteran testified that he has scarring associated with his PFB, and that he experiences flare-ups involving itching, peeling, and scaling.  His wife testified regarding his toenails coming off.  The Veteran was last examined in October 2013, which examination report shows no scarring from the PFB was found, and no loss of toenails was noted.  In light of the testimony of the Veteran and his wife at the Board hearing indicating his symptoms may have worsened since the last VA examination, the Board finds this matter should be remanded to afford the Veteran a new VA examination to address the current severity of his PFB and toenail onychomycosis.

The Veteran testified that he was being followed for his toenail condition through Tricare.  As noted above, on remand, a complete set of all of the Veteran's records from the Ft. Belvoir Community Hospital dated to present should be associated with the claims file.

In addition, all of the Veteran's more recent VA treatment records dated since May 2015 should be associated with the claims file and reviewed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any notes of the VA examiner relating to the April 2015 VA examination report (GERD), if any, and provide the Veteran with a copy of such.  If no notes separate from the VA examination report are found, the Veteran should be notified of such.

2.  Associate with the claims file a complete set of all of the Veteran's records from the Ft. Belvoir Community Hospital dated from September 2008 to present.

3.  Associate with the claims file all of the Veteran's VA treatment records dated from September 2008 to September 2011 (if any), and from May 2015 to present.

4.  After all of the above development has been completed, schedule a new VA examination to address the current severity of the Veteran's GERD with a hiatal hernia and gastritis.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should be asked to address the effect of the Veteran's GERD with a hiatal hernia and gastritis on his activities of daily living and occupational functioning.

Please direct the VA examiner's attention to the symptoms reported by the Veteran at the February 2016 Board hearing, and in his June 2015 correspondence for careful review.

Also, please explain to the VA examiner that the Veteran asserted at the Board hearing that he experiences flare-ups, and to ask the examiner to please address any flare-ups in the report.

5.  After all of the above development in paragraphs (2) and (3) has been completed, schedule a new VA examination to address the current severity of the Veteran's PFB and toenail onychomycosis.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

Please ask the VA examiner to specifically address whether the Veteran's PFB involves any scarring and whether it is unstable with frequent loss of covering.  See Board hearing transcript, February 2016.  If scarring is found, the VA examiner should also address whether such scars involve any of the eight characteristics of disfigurement listed in Diagnostic Code 7800, namely:

(a) Scar 5 or more inches (13 or more cm) in length;
(b) Scar at least 1/4 inch (0.6 cm) wide at widest part;
(c) Surface contour of scar elevated or depressed on palpation;
(d) Scar adherent to underlying tissue;
(e) Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm);
(f) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches (39 sq. cm);
(g) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and
(h) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).

Also, please ask the VA examiner to address any flare-ups of the Veteran's PFB, and direct the examiner's attention to the Veteran's Board hearing testimony in February 2016.

Regarding the Veteran's toenail onychomycosis, please ask the VA examiner to address whether there is any loss of toenails associated with his toenail onychomycosis.  See Board hearing transcript, February 2016.

The examiner should be asked to address the effect of the Veteran's PFB and toenail onychomycosis on his activities of daily living and occupational functioning.
6.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

